United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3427
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Taylor James Kruckenberg

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                             Submitted: May 16, 2022
                               Filed: May 19, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Taylor Kruckenberg appeals the sentence imposed by the district court1 after
he pleaded guilty to conspiracy to distribute a controlled substance, see 21 U.S.C.

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
§§ 841(a)(1), (b)(1)(A), and 846, and possession of a firearm by a felon, see 18
U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has moved for leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (reviewing sentences
for substantive reasonableness under deferential abuse of discretion standard; abuse
of discretion occurs when the court fails to consider relevant factor, gives significant
weight to an improper or irrelevant factor, or commits a clear error of judgment in
weighing the appropriate factors). Further, the court imposed a sentence below the
Guidelines range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir.
2013) (noting that when the district court has varied below the Guidelines range, it
is “nearly inconceivable” that the court abused its discretion in not varying further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-